Motion GRANTED and Order filed April 23, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00296-CV
                                   ____________

          IN RE PLATINUM ENERGY SOLUTIONS, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              234th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-30972

                                     ORDER

      On April 21, 2014, relator Platinum Energy Solutions, Inc. filed a petition
for writ of mandamus in this court. Relator asks this court to order the Honorable
Wesley Ward, Judge of the 234th District Court, in Harris County, Texas, to set
aside his order, dated March 31, 2014, granting real parties in interest’s motion for
clarification of order, entered in trial court number 2012-30972, styled Starstream
Capital, LLC, et al. v. L. Charles Moncla, Jr., et al.. Relator claims respondent
abused his discretion by ordering relator to produce forty-three categories of
requested documents.

      Relator also has filed an unopposed motion for temporary stay of
proceedings below. See Tex. R. App. P. 52.8(b), 52.10. On April 21, 2014, relator
asked this court to stay proceedings in the trial court pending a decision on the
petition for writ of mandamus.

      It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion and issue the following order:

      We ORDER the trial court’s March 31, 2014 order granting real parties in
interest’s motion for clarification of order in trial court cause number 2012-30972,
Starstream Capital, LLC, et al. v. L. Charles Moncla, Jr., et al., STAYED until a
final decision by this court on relator’s petition for writ of mandamus, or until
further order of this court.

      In addition, the court requests real parties in interest to file a response to the
petition for writ of mandamus on or before May 7, 2014. See Tex. R. App. P. 52.4.

                                              PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and Jamison.